DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				Information Disclosure Statement

	2.	The Information disclosure Statement(s) filed 1/17/2020 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.  

Claim Objections
3.	Claim 1 is missing a colon after “the one or more processors are further configured to execute instructions to” (last limitation on page 4).
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “generate a first transaction by use of a balance of a proxy in response to a request from a payment source…;” “generate a second transaction using the first transaction as a balance;” “generate the second transaction including, …in order to use the first transaction as a balance;” and “in order to use, as a balance, the third transaction including a third destination information…”  The meaning of “generate a first transaction by use of a balance of a proxy is unclear.  It is not clear how a transaction is generated using a balance.  The limitations containing similar limitations is confusing rendering the metes and bounds of the claims indefinite. Claims 2, 4, 7-10 have similar limitations and are rejected accordingly.
Claim 1 also recites using the processor to execute instructions to generate a second transaction twice.  This is repetitive and confusing.  Did the applicants intend to consolidate the two claim limitations into one?   

In addition to the rejection above, claim 9 also recites: “processing of generating a first transaction…; “processing of acquiring payment destination…” and “processing of generating a second transaction…”  The word “processing” renders the limitations unclear.
Claim 9 further recites, “the fourth transaction includes,”  It is unclear if this is a limitation or if a colon is missing before the steps that follow.

The remaining claims are rejected due to the dependency to claims 1-2, 9.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s)  1 to illustrate, the limitations of generate a first transaction by use of a balance of a proxy in response to a request from a payment source…; acquire payment destination identification information transmitted by a payment destination as an evidence of receipt of money and intended for identifying the payment destination; generate a second transaction using the first transaction as a balance, and a fourth transaction using, as a balance, a third transaction generated by the payment source, wherein the one or more processors are further configured to execute the instructions to generate the second transaction including, as approval information of the payment destination, the payment destination identification information acquired from the payment destination represented by the payment destination information included in the destinations of the first transaction in order to use the first transaction as a balance… generate the fourth transaction including the approval information of the payment source received from the payment source after acquisition of the payment destination identification information, the approval information of the proxy, and fourth destination information including the account of the proxy as a destination., as drafted, is a process certain methods of organizing human activity, in particular, commercial or legal interaction, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for payment proxy of a virtual currency in a decentralized virtual currency system which is a commercial interaction. The mere nominal recitation of a payment proxy device comprising a memory storing instructions and one or more processors configured to execute the instructions to implement the claimed steps and functions do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— payment proxy device comprising a memory storing instructions and one or more processors configured to execute the instructions.  The device comprising a memory and processor(s) is recited at a high-level or generality (i.e., as a generic processor performing a generic computer functions of generate a fist transaction, acquire payment destination identification information, generate a second transaction, generate the second transaction, generate a fourth transaction.) such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 

 a generic processor performing a generic computer functions of generate a fist transaction, acquire payment destination identification information, generate a second transaction, generate the second transaction, generate a fourth transaction, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.

The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-10 is/are ineligible.

	
	Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1- 5, 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar (US 2018/0315027).
	Re-claim 1:  ***In view of the 112(b) rejection above, “generate a first transaction by use of a balance, generate a second transaction using the first transaction as a balance, and a fourth transaction using as a balance, a third transaction generated by the payment source, and in order to use, as a balance, the third transaction…”  will be interpreted as -–determining, extracting, transmitting of account balance information among devices. – 
Kumar discloses:
	memory storing instructions; and one or more processors configured to execute the instructions [0068] to:  
(transactions include amount and currency and payer-[0070]), 
the first transaction including first destination information (payee information [0070]) which includes, as destinations, an account of the proxy, an account of the payment source, and payment destination information representing a payment destination, and approval information of the proxy, and being a transaction indicating trading of a virtual currency (***It is noted that “trading of virtual currency” is defined in the Specification in at least ¶[0040] as “movement of an amount”). Kumar discloses that the invention consists of a central controller that processes the settlement of transactions among the payer devices to the payee devices [0067], [0080], and databases include information on destinations, an account each uses, account approvers information, [0071-[0074]; [0087]); 
acquire payment destination identification information transmitted by a payment destination as an evidence of receipt of money and intended for identifying the payment destination (Accounts database may contain data attributes for each account including account identifiers [0070]; information about transactions, accounts, payee/payer is received from messages and notifications between user devices and central controller-[0069-0070]); 
and generate a second transaction using the first transaction as a balance, and a fourth transaction using, as a balance, a third transaction generated by the payment source, wherein  the one or more processors are further configured to execute the instructions to 4PRELIMINARY AMENDMENTAttorney Docket No.: Q252543 Appln. No.: Entry into National Stage of PCT/JP2017/026521generate the second transaction including, as approval information of the  ([00087]-[0089] –Kumar discloses various transactions, transaction messages transmitted among devices including a transaction amount and account balance information, a transaction to approve the amount of transfer, a transaction to  process the transfer and a transaction to update the account repository and store the transaction, and a transaction to prepare an acknowledgement message containing both initial credit transaction step and the received debit transaction step and sending the acknowledgement message . –see [0087]-[0089]). 
	
Re-claim 2: Kumar discloses the one or more processors are further configured to execute the instructions to, based on the approval information of the payment source received from the payment source, 5PRELIMINARY AMENDMENTAttorney Docket No.: Q252543 Appln. No.: Entry into National Stage of PCT/JP2017/026521generate, by use of the first transaction as a (([00087]-[0089] –Kumar discloses various transactions, transaction messages transmitted among devices including a transaction amount and account balance information, a transaction to approve the amount of transfer, a transaction to  process the transfer and a transaction to update the account repository and store the transaction, and a transaction to prepare an acknowledgement message containing both initial credit transaction step and the received debit transaction step and sending the acknowledgement message . –see [0087]-[0089]). 

Re-claim 3:  Kumar discloses:
comprising the one or more processors are further configured to execute the instructions to confirm receipt of money by the payment destination, wherein the second transaction and the fourth transaction are generated when the receipt of the money is confirmed, and the fifth transaction and the sixth transaction are generated when the receipt of the money is not confirmed.  (fifth transaction sends confirmation messages [0089]; sixth transaction generate declining transaction when transaction is not approved-  [0124]).

Re-claim 4: Kumar discloses:
wherein the one or more processors are configured to execute the instructions to generate the first transaction by use of a balance of a virtual currency of the proxy and a balance of a cash currency owned by the proxy (***It is noted that “trading of virtual currency” is defined in the Specification in at least ¶[0040] as “movement of an amount”). Kumar discloses that the invention consists of a central controller that processes the settlement of transactions among the payer devices to the payee devices [0067], [0080], and databases include information on destinations, an account each uses, account approvers information, [0071-[0074]; [0087]).  

Re-claim 5: Kumar discloses wherein the one or more processors are configured to execute the instructions to acquire, from the payment source and the payment destination, pieces of trading identification information for identifying trading of a virtual currency, and generate the first transaction when pieces of the acquired trading identification information coincide with each other.  (***It is noted that “trading of virtual currency” is defined in the Specification in at least ¶[0040] as “movement of an amount”). Kumar discloses that the invention consists of a central controller that processes the settlement of transactions among the payer devices to the payee devices [0067], [0080], and databases include information on destinations, an account each uses, account approvers information, [0071-[0074]; [0087].)
Claims 7and 9 have similar limitations found in claim 1 above, and therefore are rejected by the same art and rationale.
Claims 8, 10 have similar limitations found in claim 2 above, and therefore are rejected by the same art and rationale.

9.	Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Pierce et al. (US 10,839,379).
Re-claim 6:  Kumar discloses wherein the virtual currency is bitcoin ([0007-0008]), Kumar does not disclose the one or more processors are configured to execute Pierce however, disclose another transaction generated  to store outputs marked active in an Unspent Transaction Output (“UTXO”) database.-col. 34 lines 51-67.It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include generating a transaction as an UTXO as taught by Pierce in order to track an output of a block-chain transaction that has not been spent.
	
Conclusion
	
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ELDA G MILEF/Primary Examiner, Art Unit 3694